                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION AT DAYTON


States of Ohio,

                                 Plaintiffs,

v.                                                                          Case No. 3:21-cv-064
                                                                           Judge Thomas M. Rose

Gina Raimondo, in her official capacity as
Secretary of Commerce,1 et al.,

                                 Defendants.



                ENTRY AND ORDER CONCERNING SCHEDULING



        On March 24, 2021, this Court dismissed the instant action, finding that Plaintiff wanted

for standing and redressability. Ohio v. Raimondo, No. 3:21-CV-064, 2021 WL 1118049, at *8

(S.D. Ohio Mar. 24, 2021). On May 18, 2021, the United States Court of Appeals for the Sixth

Circuit vacated that opinion, finding injury in fact and redressability. Ohio v. Raimondo, No. 21-

3294, 2021 WL 1996452 (6th Cir. May 18, 2021). The panel instructed: “[t]he district court should

…hold a hearing to determine what remedy (if any) is appropriate.”

        In the record established on appeal, the Census Bureau represented that it can deliver Ohio's

data in a “legacy format” by August 16, 2021. 2021 WL 1996452, at *1. “Ohio agrees that an




1 Gina Raimondo was recently confirmed as the Secretary of Commerce and has been substituted for Wynn
Coggins, the former Acting Secretary of Commerce, under Federal Rule of Civil Procedure 25(d).

                                                     1
August 16 delivery would allow it to complete its redistricting process.” 2021 WL 1996452, at

*1.2

        Recognizing that standing exists in situations where “monitoring by the district court could

move the proceedings along and provide Ohio with some redress,” 2021 WL 1996452, at *1 (cf.

https://www.hsgac.senate.gov/issues/census, and 13 U.S.C. § 2), the Court seeks the Parties’

positions concerning resolution of Plaintiff’s complaint. The Parties are to submit a Rule 26(f)

order, or a proposed consent decree, by June 11, 2021, assuming they are not in agreement that the

Census Bureau’s current estimate that it can provide data in a legacy format by August 16, 2021

has not mooted the matter. If the Parties cannot reach full agreement on a path forward, the Court

will hold a hearing on Friday, July 2, 2021, at 9:30 a.m., in open Court to hear the Parties’ positions

regarding scheduling in this matter.

        DONE and ORDERED in Dayton, Ohio, this Tuesday, May 25, 2021.




                                                                       s/Thomas M. Rose
                                                               ________________________________
                                                                       THOMAS M. ROSE
                                                               UNITED STATES DISTRICT JUDGE




2 The Court adopts the factual record established on appeal.

                                                         2
